McKinstry, J.:
The challenge to the panel was properly disallowed. (C. C. P., §§ 226, 227.)
' All the instructions given were given in the exact language requested by the defendant, who can not now object to any of them.
There was evidence tending to prove that other horses disappeared from the same neighborhood at the same time as the mare and colt, with the larceny of which defendant was charged, and tending to show that the others were found, with the mare and colt, in the possession of defendant. Defendant’s objection to such evidence was properly overruled. (People v. Robles, 34 Cal. 591.)
Judgment and order affirmed.
Ross and McKee, JJ., concurred.